Title: Joseph Gales (1761–1841) to Thomas Jefferson, 26 June 1817
From: Gales, Joseph
To: Jefferson, Thomas


          
            Sir,
            Raleigh,
June 26, 1817.
          
          Your favor of the 19th inst. inclosing to me $24 for the Register during the last eight years, came duly to hand, and is thankfully acknowledged.
          Your Apology for suffering the Acct to run so long is very satisfactory. No order having been recd to discontinue the Paper, it was of course sent on; tho’ whenever I have thought on the subject, I thought it probable you might wish to discontinue it, and at length determined to ascertain the fact by forwarding you the Acct
          When the Register contains any thing which I think will be interesting to you (which, of course, can seldom happen) a copy shall be forwarded.
          
            I am, very respectfy Your obt Servt
            Jo. Gales.
          
        